 Case: 2:19-cv-00381-EAS-CMV Doc #: 10 Filed: 10/28/19 Page: 1 of 1 PAGEID #: 43




                            UNTIED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ASHLEY C. JOHNSON,
           Plaintiff,
                                                     Civil Action 2:19-cv-381
       v.                                            Chief Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Chelsey M. Vascura
RYAN LEE, et al.,
            Defendants.


                   PLAINTIFF ASHLEY C. JOHNSON’S NOTICE OF
                 VOLUNTARY DISMISSAL PURSUANT TO CIV.R. 41(A)



       Now comes Plaintiff Ashley C. Johnson, by and through counsel, to voluntarily dismiss

the above-captioned matter without prejudice pursuant to Civ.R. 41(A).




      CERTIFICATE OF SERVICE                         Respectfully Submitted,
        This is to certify that a true copy of
the foregoing was served upon the Counsel
for Defendants by email service to                   /s/ Brian G. Jones
PJLloyd@Columbus.gov this 28th day of                BRIAN G. JONES. ESQ. (0081724)
October 2019.                                        Counsel for Ashley C. Johnson
                                                     THE LAW OFFICE OF BRIAN JONES, LLC
/s/ Brian G. Jones                                   52 North Sandusky Street
BRIAN G. JONES. ESQ. (0081724)                       Delaware, Ohio 43015
Counsel for Ashley C. Johnson                        O:      740-363-3900
                                                     F:      614-467-2083
                                                     E:      BGJ@TLOBJ.com




                                            Page 1 of 1
